Stripped of verbiage and immaterial considerations, there is here presented the claim of a feme sole against her former husband for damages for fraudulent destruction by him of her status as feme covert. As basis of her suit she relies, not on machinations of the husband preliminary to the climax of his alleged fraud, but upon the consummated act of destruction of her status. I so construe the declaration.
I am therefore impressed that it would be a very narrow, strained and unwarranted construction which would bar her from recovery on the theory that the cause of her complaint arose within the period of the marriage between plaintiff and defendant.